United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 11, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60211
                          Summary Calendar


IVAN CALIXTO-GONZALEZ,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 961 801
                        --------------------

Before JOLLY, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ivan Calixto-Gonzalez, a native and citizen of El Salvador,

petitions for review of an order from the Board of Immigration

Appeals (“BIA”) affirming the immigration judge’s (“IJ”) decision

to deny his application for asylum.    Calixto-Gonzalez has waived

the denial of his application for withholding of removal by

failing to assert that denial as a basis for reversal.       See

Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).        This

court will uphold the BIA’s factual finding that an alien is not

eligible for asylum if the determination is supported by

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60211
                                -2-

substantial evidence.   Efe v. Ashcroft, 293 F.3d 899, 903 (5th

Cir. 2002).   “The substantial evidence standard requires only

that the Board’s conclusion be based upon the evidence presented

and be substantially reasonable.”    Ontunez-Tursios v. Ashcroft,

303 F.3d 341, 350 (5th Cir. 2002) (internal quotation marks and

citations omitted).   Because the BIA summarily affirmed without

opinion the IJ’s decision, the IJ’s decision is the final agency

determination for judicial review.     See 8 C.F.R.

§ 1003.1(a)(7)(iii); Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th

Cir. 2003).

     Calixto-Gonzalez has failed to make the requisite showing

that he was unable to return to El Salvador “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion . . . .”    8 U.S.C. § 1101(a)(42)(A);

see also Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).

     Accordingly, the petition for review is DENIED.